                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             OXFORD DIVISION

TERRY BLAND,                                 )
                                             )
               Plaintiff,                    )
                                             )
v.                                           )      Civil No.: 3:18cv00117-JMV
                                             )
NANCY BERRYHILL                              )
Commissioner of the Social Security,         )
                                             )
               Defendant.                    )

                             AMENDED FINAL JUDGMENT

       Consistent with the Opinion and Order [29] entered today, the April 25, 2019, judgment

[18] is VACATED, and the Court finds there is no reversible error and the Commissioner’s

decision is supported by substantial evidence in the record. Therefore, the decision of the

Commissioner is hereby AFFIRMED.

       SO ORDERED AND ADJUDGED this, the 3rd day of July, 2019.



                                             /s/ Jane M. Virden
                                             U. S. MAGISTRATE JUDGE
